Case: 10-50884 Document: 00511459639 Page: 1 Date Filed: 04/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 28, 2011
                                     No. 10-50884
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

LEROY DEBOSE,

                                                   Plaintiff-Appellant

v.

PAMELA WILLIAMS, Director, State Classification and Records; JOHN B.
WYETH, Former Administrative Assistant, State Classification and Records;
CHARLEY VALDEZ, Former Administrative Assistant, State Classification and
Records; B. MURRA, Former Administrative Assistant, State Classification and
Records; BOARD OF PARDONS AND PAROLE,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:10-CV-445


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant DeBose, Texas prisoner # 251249, appearing pro se and
in forma pauperis (IFP), appeals the district court’s dismissal of his 42 U.S.C. §
1983 complaint, in which he alleged, inter alia, that the defendants’
implementation of parole laws have violated his constitutional rights. The


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50884 Document: 00511459639 Page: 2 Date Filed: 04/28/2011

                                  No. 10-50884

district court dismissed DeBose’s claims that challenge laws and policies up to
and including 2002 as barred by res judicata or for failure to state a claim
pursuant to 28 U.S.C. § 1915(e). The district court dismissed DeBose’s claims
that challenge changes in policies and laws between 2005 and 2009 for want of
jurisdiction or for failure to state a claim pursuant to § 1915(e). To the extent
that DeBose’s claims could be construed as habeas claims, the district court
dismissed them without prejudice to filing an application for habeas relief in a
court with proper venue after he has exhausted his state court remedies.
      DeBose’s brief contains conclusional phrases and legal boilerplate, which
indicates an intent to challenge the district court’s determinations that
particular claims were barred by res judicata, that his Due Process Clause
claims lacked merit, and that he failed to establish an Ex Post Facto Clause
violation.   DeBose fails to provide any coherent argument, however, that
adequately addresses the district court’s analysis regarding these issues or other
issues that were addressed by that court. See F ED. R. A PP. P. 28(a)(9); Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). As DeBose has failed
adequately to brief a challenge to the district court’s decision, his appeal is
without arguable merit and therefore is dismissed as frivolous. See Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983); 5 TH C IR. R. 42.2.
      Our dismissal of DeBose’s appeal as frivolous counts as a strike. See
§ 1915(g); Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).            We
therefore warn DeBose that if he accumulates three strikes he may not proceed
IFP in any civil action or appeal filed while incarcerated or detained in any
facility unless he is under imminent danger of serious physical injury. See §
1915(g).
      APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.




                                        2